DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/03/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (i.e. 2011-32916 - Japan - no copy of this reference has been supplied, accordingly this reference has been lined through on the IDS filed on 02/03/2022); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16766124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
17256959
16766124 (claims filed 02/28/2022)
A capacity control valve comprising a valve housing provided with a discharge port allowing a discharge fluid of a discharge pressure to pass therethrough, a suction port allowing a suction fluid of a suction pressure to pass therethrough, and a control port allowing a control fluid of a control pressure to pass therethrough,
Corresponds to Claim 1 Line 1-8, and the arrangement of pressures defined in Claim 9
a rod driven by a solenoid, and 
Corresponds to Claim 1 Line 11, 
a primary valve including a primary valve seat and a primary valve body and opening and closing a communication between the discharge port and the control port by the movement of the rod,
Corresponds to Claim 1 Line 9-10, Claim 1 Line 13-14, (the communication being the claimed valve hole)
a CS valve which opens and closes a communication between the control port and the suction port by the movement of the rod; and
Corresponds to Claim 1 Line 12-13, Claim 1 Line 11, Claim 1 Line 14-16, Claim 1 Line 25
an urging member configured to urge the primary valve body and the rod in opposite directions,

First biasing member (Claim 1 Line 17-18) biases the main valve part (i.e. the primary valve body) and is disclosed as corresponding to element 43 in the figures, and thus would be capable of urging the rod (36) in a direction opposite to the primary valve body; also claim 2
wherein the primary valve body and the rod are disposed so as to be relatively movable in an axial direction
Given that the first biasing member is claimed as being arranged between the rod and the main valve part (i.e. the primary valve body) the two elements are disposed as being relatively moveable, within the same confines as the instant application.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, 12, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Saeki USPN 9732874 as disclosed in Figures 1-6.

    PNG
    media_image1.png
    1166
    1092
    media_image1.png
    Greyscale

Annotated Figure 2 of Saeki USPN 9732874 (Attached Figure 1)
Regarding Claim 1: Saeki USPN 9732874 discloses all of the claimed limitations including: A capacity control valve (the capacity control valve is defined by the sum of its parts) comprising a valve housing 5 provided with a discharge port 14 allowing a discharge fluid of a discharge pressure to pass therethrough (i.e. refrigerant at discharge pressure), a suction port 16 allowing a suction fluid of a suction pressure to pass therethrough (i.e. refrigerant at suction pressure), and a control port (12,35; element 35 is located inside valve housing 5) allowing a control fluid of a control pressure to pass therethrough (when the valve is in the position illustrated in Figure 3, refrigerant at a pressure of the control chamber is able to flow through port 12 into chamber 22 through opening 32 and through opening 35, as the refrigerant continues on to chamber 28 and port 16), a rod (38,82) driven by a solenoid (3, Column 5 Line 51-Column 6 Line 14), and a primary valve (the primary valve is defined by the sum of its parts) including a primary valve seat 20 and a primary valve body 30 and opening and closing (i.e. opening and closing valve hole 18) a communication (valve hole 18) between the discharge port 14 and the control port (valve hole 18 is located between discharge port 14 and element 12 of the control port) by the movement of the rod (as the rod moves as illustrated in Figures 6A-6C, the primary valve body 30 opens and closes valve seat 20 which provides communication between element 14 and element 12), the capacity control valve further comprising:
a CS valve 36 which opens and closes a communication (i.e. opens and closes intermediate communication passage indicated in Annotated Figure 2 of Saeki USPN 9732874 (Attached Figure 1) above) between the control port and the suction port (the intermediate communication passage is between element 12 of the control port and suction port 16 as seen in Figure 2) by the movement of the rod (i.e. by movement of element 80 of rod 38, Column 9 Line 8-62); and
an urging member 42 configured to urge the primary valve body 30 and the rod (i.e. element 82 of the rod) in opposite directions (a top end of element 42 pushes element 30 upward and a bottom end of element 42 pushes element 82 downward),
wherein the primary valve body 30 and the rod (38,82) are disposed so as to be relatively movable in an axial direction (as seen in Figure 2 and Figure 3, element 38 of the rod moves relative to primary valve body 30).
Regarding Claim 2: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein the primary valve body 30 is provided with a locking portion 76 configured to lock a relative movement of the rod (i.e. a relative movement of element 38 of the rod) with respect to the primary valve body in the axial direction (Column 9 Line 4-19, locking portion 76 of the primary valve body engages with engagement portion 78 of the rod to prevent the rod from moving further past element 76 relative to the valve body in the axial direction in the figures).
Regarding Claims 3 & 9: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein the CS valve 36 is a spool valve structure (element 36 is a valve, additionally, element 36 rests like a spool on the “spool pin like” structure indicated in Attached Figure 1 of element 38 of the rod; additionally, it is noted that “spool valve structure” is broad claim language, and the limitation is examined broadly).
Regarding Claims 4, 10 & 15: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein each of the primary valve body 30 and the rod (38,82) is provided with a contact portion (element 30 has contact portion 76, and element 38 has contact portion 78) which contacts in the axial direction (element 76 and element 78 contact each other in the axial direction, Column 9 Line 4-19).
Regarding Claims 6, 12, & 17: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein the rod (38,82) is provided with a spring receiving portion 40 with which one end (i.e. a lower end of element 42) of the urging member 42 is brought into contact (as seen in the Figures).
Regarding Claims 8, 14 & 19: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein the control port (12,35) includes a first control port 12 and a second control port 35, and
wherein the suction port 16, the second control port 35, the discharge port 14, and the first control port 12 are sequentially disposed from a side of the solenoid (side of the solenoid see Attached Figure 1; when the valve is located in the position illustrated in Figure 3 when moving in the axial direction away from the indicated side of the solenoid, the claimed ports (16,35,14,12) are encountered in the sequential order as claimed).
Claim(s) 1-6, 8-12, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Saeki USPN 9732874 as disclosed in Figure 10.
Regarding Claim 1: Saeki USPN 9732874 discloses all of the claimed limitations including: A capacity control valve (the capacity control valve is defined by the sum of its parts) comprising a valve housing (305,307) provided with a discharge port 14 allowing a discharge fluid of a discharge pressure to pass therethrough (i.e. refrigerant at discharge pressure), a suction port (16,316) allowing a suction fluid of a suction pressure to pass therethrough (i.e. refrigerant at suction pressure), and a control port (12, port 12 is provided inside 307 of the valve housing) allowing a control fluid of a control pressure to pass therethrough (when the valve is in the position illustrated in Figure 10, refrigerant at a pressure of the control chamber is able to flow through port 12 into opening 32 and opening 18), a rod (38,282) driven by a solenoid (3, Column 3 Line 51-Column 6 Line 14, Column 17 Line 15-25), and a primary valve (the primary valve is defined by the sum of its parts) including a primary valve seat 20 and a primary valve body 330 and opening and closing (i.e. opening and closing valve hole 18) a communication (valve hole 18) between the discharge port 14 and the control port (valve hole 18 is between discharge port 14 and control port 12) by the movement of the rod (as the rod moves as illustrated in Figures 6A-6C and disclosed at Column 17 Line 15-50, Column 18 Line 61-Column 19 Line 15, the primary valve body 330 opens and closes valve seat 20 which provides communication between element 14 and element 12), the capacity control valve further comprising:
a CS valve 336 which opens and closes a communication (i.e. opens and closes opening 32 in Figure 10) between the control port and the suction port (opening 32 in Figure 10 is between control port 12 and suction port 316) by the movement of the rod (i.e. by movement of element 380 of rod 38, Column 18 Line 61-Column 19 Line 6); and
an urging member 42 configured to urge the primary valve body 330 and the rod (i.e. element 282 of the rod) in opposite directions (a top end of element 42 pushes element 330 upward and a bottom end of element 42 pushes element 282 downward in Figure 10),
wherein the primary valve body 330 and the rod (38,282) are disposed so as to be relatively movable in an axial direction (as seen by the gap L between element 76 of element 330 and element 78 of the rod, element 38 of the rod is able to move relative to primary valve body 330 in Figure 10).
Regarding Claim 2: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein the primary valve body 330 is provided with a locking portion 76 configured to lock a relative movement of the rod (i.e. a relative movement of element 38 of the rod) with respect to the primary valve body in the axial direction (Column 9 Line 4-19, locking portion 76 of the primary valve body 330 engages with engagement portion 78 of the rod to prevent the rod from moving further relative to the valve body in the axial direction in the figures).

    PNG
    media_image2.png
    1156
    1090
    media_image2.png
    Greyscale

Annotated Figure 10 of Saeki USPN 9732874 (Attached Figure 2)
Regarding Claims 3 & 9: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein the CS valve 336 is a spool valve structure (element 336 is a valve, additionally, element 336 rests like a spool would on the “spool pin like” structure indicated in Annotated Figure 10 of Saeki USPN 9732874 (Attached Figure 2) above, of element 38 of the rod; additionally, it is noted that “spool valve structure” is broad claim language, and the limitation is examined broadly).
Regarding Claims 4, 10 & 15: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein each of the primary valve body 30 and the rod (38,282) is provided with a contact portion (element 330 has contact portion 76, and element 38 has contact portion 78) which contacts in the axial direction (element 76 and element 78 contact each other in the axial direction, Column 9 Line 4-19).
Regarding Claims 5, 11, 16 & 20: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein an inner periphery of the primary valve body (see Annotated Figure 10 of Saeki USPN 9732874 (Attached Figure 2) above) slides on the rod (the indicated inner periphery would slide on the indicated portion of the rod in Attached Figure 2, when the rod moves relative to element 330) and an outer periphery thereof (i.e. element 74 of primary valve body 330) slides on the valve housing (Column 9 Line 5-8, Column 17 Line 15-25, slides on element 305 of the valve housing).
Regarding Claims 6, 12, & 17: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein the rod (38,282) is provided with a spring receiving portion 282 with which one end (i.e. a lower end of element 42) of the urging member 42 is brought into contact (as seen in Figure 10).
Allowable Subject Matter
Claims 7, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 7 “further comprising: a pressure drive valve which is opened and closed by the suction pressure, wherein the rod is provided with a hollow communication path capable of causing the control port to communicate with the suction port by opening and closing the pressure drive valve.” in combination with all the limitations of intervening claims 1.
Additionally, the examiner notes that if claim 7 were put into independent claim 1, then claims 13 and 18 would fail to further limit the claims and be rejected under §112(d), as the language of claims 7, 13, and 18 is identical.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umemura US 2008/0138213 - similar structure, however rod 65 is fixed to valve body 40; no urging member between the rod and the valve body, and no relative movement between the rod and the valve body in the axial direction.
Umemura US 2009/0108221 - rod 39 is press fitted to passage 491 in main valve body 39; no urging member between the rod and the valve body, and no relative movement between the rod and the main valve body in the axial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746